SELLERS, Justice.
This suit was brought by Mrs. W. T. Bodine and others against J. C. Stroud and others for the purpose of having construed by the court a certain royalty contract, and in the alternative, should such be necessary, to have the instrument reformed for mutual mistake. The royalty contract covers 40 acres of land, a part of the Ximines and Pena Surveys in Rusk County, and was executed at a time when the land was under an oil and gas lease to which it was expressly made subject. This lease terminated and another lease was executed by the parties which is in full force and effect, and the controversy here involves the respective interest of the parties as expressed in the royalty contract.
The questions presented are the same in all respects as those considered by this court in the case of Mrs. Effie Tipps et al. v. Mrs. W. T. Bodine, 101 S.W.(2d) 1076, decided by this court on December 17, 1936. These cases are in all respects companion cases and differ only as to some of the parties and land involved. The lawyers are the sa&e in both cases, and the assignments of error are identical. We therefore see no necessity of again expressing our views on these assignments, but content ourselves with the view expressed by the Chief Justice of this court in the case decided, and adopt the opinion of this court in that case as our opinion here.
The judgment of the trial court is therefore affirmed.